Order Affirming the Judgment and SENTENCE OF THE DISTRICT COURT
This matter came before the Court upon its own motion following receipt of appellant’s pro se brief which was filed with the Court on May 18, 2006. On April 26, 2006, appellant’s court-appointed appellate counsel filed a “Motion to Withdraw” as counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record and the “Anders brief’ submitted by counsel, this Court entered its “Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming Judgment and Sentence,” on May 9, 2006. That Order provided that the District Court’s October 11, 2005, “Sentence” would be summarily affirmed unless the appellant, Faith Ann LeMarr, on or before June 23, 2006, raised points of her choosing that convinced this Court that the captioned appeal is less than wholly frivolous. Taking notice that the appellant, Faith Ann LeMarr, has failed to raise any meritorious issue in her pro se brief, the Court finds that the judgment and sentence in this matter should be affirmed. It is, therefore,
ORDERED that the District Court’s October 11, 2005, “Sentence” be, and the same hereby is, affirmed.
BY THE COURT
/s/William U. Hill WILLIAM U. HILL Chief Justice